Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to the application filed on 11/06/2019.
Claims 1-11 are pending. 

Examiner’s Note
Please note that Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirely as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over USPN 20150169311 to Dickerson et al. in view of USPN 20160231996 to TAMURA et al.
Per claim 1:
Dickerson discloses:
1. A control device comprising: 
a communication unit configured to communicate with an on-vehicle control device via an in-vehicle communication line (Paragraph [0030] “vehicle 270 and facility 280 and other data processing devices may couple to network 210 using wired connections, wireless communication protocols, or other suitable data connectivity”); and 
a control unit configured to control the communication unit (Paragraph [0032] “Network 210 may represent a collection of networks and gateways that use the Transmission Control Protocol/Internet Protocol (TCP/IP) and other protocols to communicate with one another”), 
wherein the control unit executes an acquisition process of acquiring a first time (Paragraph [0068] “Time period start 721”; Paragraph [0049] “identify time and a second time described below (Paragraph [0068] “time period stop 722”), and 
a determination process of determining, based on a result of comparison between the first time and the second time that have been acquired (Paragraph [0068] “Time period start 721, time period stop 722 and type of time period 723 quickly identify when the vehicle is started and turned off for purposes of analyzing times for scheduling software updates”; Paragraph [0051] “the scheduled software update is performed during the scheduled time window” note here that an update time window is determined, thus first and second time is acquired), whether or not rollback to a control program before update is necessary in the on-vehicle control device that is updating the control program (Paragraph [0051] “if there are any issues, performing a rollback or reversion to the software prior to the software update. Then in step 460, it is determined whether the software update was successful”); 


Dickerson does not explicitly discloses wherein the first time is a time from a present time in which the control program is being updated to when the update is completed; and wherein the second time is a time from the present time to when the rollback to the control program before update is completed.
However, TAMURA discloses in an analogous computer system wherein the first time is a time from a present time in which the control program is being updated to when the update is (Paragraph [0063] “update data providing unit 602 determines whether or not there is update data which is downloadable in advance depending on whether or not time of "valid date" contained in metadata”); and wherein the second time is a time from the present time to when the rollback to the control program before update is completed (Paragraph [0068] “flag ("true" or "false") which indicates… the update is executed is described in the "require_reboot". A flag ("true" or "false") indicating whether or not the update is forced update… Date and time when update data becomes executable are described in the "valid date"”. Note here that the rollback is considered as to executing the updates which is done via a flag and the time is determined as given in the metadata).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the method of wherein the first time is a time from a present time in which the control program is being updated to when the update is completed; and wherein the second time is a time from the present time to when the rollback to the control program before update is completed as taught by TAMURA into the method of scheduling automatic software updates as taught by Dickerson. The modification would be obvious because of one of ordinary skill in the art would be motivated to add/incorporate the features of wherein the first time is a time from a present time in which the control program is being updated to when the update is completed; and wherein the second time is a time from the present time to when the rollback to the control program before update is completed to provide an efficient technique to update the data so as to continue to have the 
 
Per claim 2:
Dickerson discloses:
2. The control device according to claim 1, wherein in a case where the first time is longer than the second time, the control unit determines that the rollback is necessary (Paragraph [0056] “a failed software update… the update was interrupted… a quick reversion of the software”).

Per claim 3:
Dickerson discloses:
3. The control device according to claim 2, wherein the communication unit is able to receive a signal that indicates a user operation performed on a user interface (Paragraph [0051] “the update was interrupted by the user needing use of the vehicle”), and in a case where the result of the determination process is that the rollback is necessary (Paragraph [0051] “necessitating a quick reversion of the software”), the control unit further causes the communication unit to transmit an instruction that causes the on-vehicle control device (Paragraph [0051] “then in step 475 the dispatch manager is contacted to dispatch service vehicles”) to execute the rollback (Paragraph [0051] “performing a rollback or reversion to the software prior to the software update”), subject to the content of the user operation (Paragraph [0051] “then in step 480 the .

Per claim 4:
Dickerson discloses:
4. The control device according to claim 3, wherein the user operation includes a vehicle start operation of instructing start of the vehicle during update of the control program (Paragraph [0049] “This time window can be based on statistical analysis of vehicle usage such as when a vehicle is turned off”), and 
the control unit executes the determination process when the vehicle start operation has been performed (Paragraph [0067] “sits without activity and one for each time the vehicle is turned on” note here that the vehicle is on and thus the start operation is performed), and determines that the rollback is necessary (Paragraph [0051] “the update was interrupted by the user needing use of the vehicle necessitating a quick reversion of the software”), in a case where the first time at the time point when the vehicle start operation has been performed is longer than the second time (Paragraph [0071] “the time window be close to the last likely usage of the vehicle prior to the software update to allow time in case the software update takes longer than expected”).



Per claim 5:
Dickerson discloses:
5. The control device according to claim 4, wherein the user operation further includes an instruction operation of instructing the rollback (Paragraph [0051] “the update was interrupted by the user needing use of the vehicle necessitating a quick reversion of the software”), and in a case where the result of the determination process is that the rollback is necessary (Paragraph [0051] “the update was interrupted by the user needing use of the vehicle necessitating a quick reversion of the software”) and the instruction operation has been performed, the control unit causes the communication unit to transmit an instruction that causes the on-vehicle control device to execute the rollback (Paragraph [0056] “the update was interrupted by the user needing use of the vehicle necessitating a quick reversion of the software”).

Per claim 6:
Dickerson discloses:
6. The control device according to claim 2, wherein the communication unit is able to transmit information for display to a display device (Paragraph [0026] “communication can occur via I/O interfaces 122 through wired connections or wireless connections”), and the control unit causes the communication unit to transmit an instruction that causes the display device to display the first time (Paragraph [0026] “a display 124, etc.; one or more devices that enable a user to interact with computer system/server 112; and/or any devices .

Per claim 7:
Dickerson discloses:
7. The control device according to claim 6, wherein in a case where the first time is longer than the second time, the control unit causes the communication unit to transmit an instruction that causes the display device to display the first time (Paragraph [0026] “a display 124, etc.; one or more devices that enable a user to interact with computer system/server 112; and/or any devices (e.g., network card, modem, etc.) that enable computer system/server 112 to communicate with one or more other computing devices”).

Per claim 8:
Dickerson discloses:
8. The control device according to claim 1, wherein in at least one of a case where each of the first time and the second time is equal to or longer than a predetermined time (Paragraph [0071] “the time window be close to the last likely usage of the vehicle prior to the software update to allow time in case the software update takes longer than expected”) and a case where a difference between the first time and the second time is equal to or longer than a threshold value, the control unit executes the determination process (Paragraph [0056] “the scheduled .


Per claim 9:
Dickerson discloses:
9. The control device according to claim 1, wherein in a case where the on-vehicle control device is an on-vehicle control device for which traveling of the vehicle is not permitted while the control program is being updated, the control unit executes the determination process (Paragraph [0045] “perform a software update… the vehicle may always be off during the middle of the night at home where wireless capability is available or during the middle of the day at the user's place of business where there are no wireless capabilities available”).

Claim 10 is/are the method claim corresponding to apparatus/system claim 1 and rejected under the same rational set forth in connection with the rejection of claim 1 as noted above.

Claim 11 is/are the medium/product claim corresponding to apparatus/system claim 1 and rejected under the same rational set forth in connection with the rejection of claim 1 as noted above.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Related cited arts:
US 3671727 A discloses to provide control for an automatic processing operation which is self-adapting to changes in operating conditions during the processing operation, selected combinations of the operating conditions are sensed and utilized to modify the programmed commands controlling the processing operation. Where the commands are in the form of digital signals, the recurrence rate of such signals is modified in a direction and at a rate which is a function of the sensed operating conditions.

US 6334080 B1 discloses a vehicle control apparatus has a control unit for controlling an engine based on an engine control program and a control unit for controlling a transmission based on a transmission control program. The control units share a predetermined control data such as an engine rotation speed as a shared data. Forwarding a data from the control unit which provides the shared data to the control unit which receives the shared data is effected through shared memories provided separately from storage areas in which all the control data to be used by the control units in respective control operations are stored. Even if the system has different configurations, the addresses to be accessed for sharing the control data between the control units are the same so that the same control programs can be used.

US 20130132939 A1 discloses a program update device 1 that is provided in a vehicle in which a battery can be charged from the outside and updates a software program used in the vehicle includes a charging time acquiring unit 14 that acquires the charging time of the battery, 

Fujimoto, Richard, et al. "Ad hoc distributed simulations."
Prvulovic, Milos, Zheng Zhang, and Josep Torrellas. "ReVive: Cost-effective architectural support for rollback recovery in shared-memory multiprocessors."
Koscher, Karl, et al. "Experimental security analysis of a modern automobile."

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Satish Rampuria at (571) 272-3732.  The examiner can normally be reached Monday-Friday between 8:30 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on (571) 272-3721.  Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 Group receptionist: (571) 272-2100.

/Satish Rampuria/Primary Examiner, Art Unit 2193